Citation Nr: 0720620	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and tinnitus.  In August 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2005.  The RO issued a supplemental SOC (SSOC) in April 
2006 and in March 2007, reflecting the continued denial of 
each claim on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran has credibly asserted in-service noise 
exposure during basic training at the rifle range at Fort 
Dix, New Jersey, and during his duties as an AAA Radar 
Crewman.

3.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and 
audiology records reflect the veteran's complaints of 
tinnitus.  

4.  The only objective opinion evidence on the question of 
etiological relationship indicates that the veteran's current 
hearing loss and tinnitus are as likely as not  related to 
military noise exposure.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 11131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the service connection claims on appeal in light 
of the above, and in view of the Board's favorable 
disposition of each claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2006).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

The veteran asserts that his current bilateral hearing loss 
and tinnitus are the result of noise exposure sustained 
during basic training at the M-1 rifle range at Fort Dix, New 
Jersey.  He has stated that he sought treatment at Fort Dix 
for ringing in his left ear.  The veteran's DD-214 reflects 
that during active duty his military occupational specialty 
(MOS) was AAA Radar Crewman.

The National Personnel Records Center (NPRC) has neither been 
able to furnish the veteran's service medical records (SMRs) 
nor reconstruct them, as the records are presumed to have 
been destroyed in a fire at the facility in 1973.  A Formal 
Finding of the Unavailability of Service Records of the 
veteran was made by the RO in November 2005.  Morning Reports 
dated from January 1955 to March 1955 were later searched at 
the RO's request, but were reported to contain no reference 
to the veteran experiencing hearing loss or tinnitus.

In an April 2004 statement, the veteran's wife stated that 
the veteran has complained about ringing in his one ear since 
she has known him, which she indicated was after the alleged 
in-service noise exposure, since approximately 1957.

In a report of an April 2001 physical examination from the 
veteran's private physician, Dr. Einstein, noted that the 
veteran presented with complaints of ringing in the ears, 
that symptoms had been present for the last 12 years or 
longer, and that there was a history significant for 
recurrent problems of this nature.  

In a June 2002 letter based on a May 2002 audiological 
evaluation, a private audiologist indicated that the veteran 
had been referred to the audiologist from his physician.  The 
audiologist indicated that the veteran had described left 
tinnitus and that he reported occupational noise exposure.  
The audiologist noted that pure tone thresholds indicated a 
bilateral mild to severe high frequency sensorineural slope.  
The examination report itself specifies word recognition 
scores of 88 percent for the right ear and 84 percent for the 
left ear; however, as the audiometric findings of pure tone 
hearing threshold levels are reported in graphic instead of 
numeric form, the Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 (2006)  
to determine the severity of the veteran's bilateral hearing 
loss.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may not interpret graphical 
representations of audiometric data).

The report of a May 2004 VA audiological evaluation notes the 
veteran's report of decreased hearing and constant, 
unilateral high pitched ringing tinnitus in the left ear 
since basic training, and indicates that the veteran denied 
occupational noise exposure.  Pure tone thresholds, in 
decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
30
40
55
LEFT
20
15
40
50
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
After reviewing the information in the veteran's claims file, 
the audiologist opined that it is as likely as not that the 
veteran's hearing loss and tinnitus are related to military 
noise exposure.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
In this case, the May 2004 audiometric testing results 
clearly establish hearing loss disability in each ear as 
defined in 38 C.F.R. § 3.385.

As for tinnitus, the Board notes that the veteran's 
complaints of tinnitus or ringing in the ears are reflected 
in the April 2001 private physical exam, the May 2002 private 
audiological evaluation, and the May 2004 VA audiological 
evaluation.  Given the nature of the disability, the veteran 
is competent to assert the existence of such disability-
specifically, ringing in the ears-on the basis of his 
assertions, alone.  See, e.g., Falzone v. Brown, 8 Vet. App. 
398, 403 (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994)).  

As indicated above, the veteran has asserted being exposed to 
significant noise exposure at the rifle range during basic 
training and of seeking treatment for ringing in the ear 
while on active duty.  While there are no SMRs to verify 
those assertions, the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

As noted above, the veteran's service medical records are 
missing and are presumed destroyed.  Where service medical 
records are missing, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board has analyzed these claims with these 
heightened duties in mind.

Given the unavailability of his service records, but the 
inclusion in the record of the  DD-214 reflecting an MOS of 
AAA Radar Crewman, the consistency of the veteran's 
assertions, his wife's supporting statement, and affording 
him the benefit of the doubt on the question of in-service 
noise exposure (see 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102), the Board accepts as credible the veteran's 
assertions of in-service noise exposure.  The Board also 
finds that the record presents an objective basis for 
attributing the veteran's current hearing loss and tinnitus 
to service.  

The only objective opinion to directly address the 
relationship between the veteran's current hearing loss and 
tinnitus is the opinion of the May 2004 VA audiologist-who 
found that the that the veteran's hearing loss and tinnitus 
are as likely as not related to military noise exposure.  
Significantly, there is no medical or other opinion to 
directly contradict this conclusion.  While, in discussing 
the veteran's hearing loss and tinnitus, Dr. Einstein 
indicated that there was a history significant for recurrent 
problems of "this nature,", the doctor did not further 
elaborate-to include identifying any specific post-service 
noise exposure; arguably, then, his opinion might be 
interpreted as lending support to the audiologist's 
conclusion.  Further, although the VA audiologist was less 
than definitive, she did present her opinion in terms 
sufficient to permit application of the benefit-of-the-doubt 
doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at  53-56.

Considering the totality of the evidence, to include the 
veteran's credible assertions of in-service noise exposure, 
the audiological evaluation results and the objective opinion 
evidence, and affording the veteran the benefit of the doubt 
on the questions of in-service injury and medical nexus, the 
Board concludes that the criteria for service connection for 
bilateral hearing loss and for tinnitus are met.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


